Citation Nr: 0522906	
Decision Date: 08/22/05    Archive Date: 09/09/05	

DOCKET NO.  04-41 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

1.Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from March 1967 to March 1969.  
He served in Vietnam with the 576th Ordnance Company as a 
light truck driver from March 1968 to March 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Wichita, Kansas, that denied entitlement to service 
connection for PTSD.

A review of the evidence of record discloses that in a 
November 2004 statement of the case, the RO indicated that 
its decision was based on a de novo review of the entire 
claims file.  The record shows that service connection for 
PTSD was denied by rating decision dated in January 1998.  
The veteran was informed of the determination by 
communication dated that same month.  Received in November 
2000 was a reopened claim for service connection for PTSD.  
The Board is required to conduct an independent new and 
material evidence analysis in a claim involving a final 
decision.  See Jackson v. Principi, 265 F. 3d. 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 
83 F. 3d. 1380 (Fed. Cir. 1996).  Accordingly, the issue has 
been restated on the title page to reflect this requirement.

The Board also notes that this case has been advanced on the 
docket in accordance with the provisions of 38 U.S.C.A. §7107 
(West 2002) and 38 C.F.R. §20.900(c) (2004).


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  Service connection for PTSD was denied by an unappealed 
rating decision of the RO in January 1998.

3.  Received in November 2000 was a reopened claim for 
service connection for PTSD.

4.  The evidence received since the January 1998 rating 
decision is not cumulative or redundant and is sufficient, by 
itself, or in connection with evidence previously assembled, 
so as to raise a reasonable possibility of substantiating the 
veteran's claim for service connection for PTSD.

5.  Currently diagnosed PTSD is reasonably attributable to 
stressors the veteran experienced during active service.


CONCLUSIONS OF LAW

1.  The January 1998 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. §§5108, 7105 (West 
2002); 38 C.F.R. §20.1103 (2004).

2.  Evidence added to the record since the January 1998 
rating decision is new and material and the claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§5108, 7105 (West 2002); 38 C.F.R. §3.156 
(2004).

3.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for PTSD are met.  38 
U.S.C.A. §§1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§5102, 5103, 5103A., 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The Board notes the regulation pertaining to the definition 
of new and material evidence was amended during the pendency 
of this appeal.  38 C.F.R. §3.156 (2001) with 38 C.F.R. 
§3.156 (2004).  The amendment is effective only for claims 
filed on or after August 29, 2001.  In this case, the veteran 
filed the claim to reopen in November 2000, so the new 
regulatory provisions do not apply to his claim.

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied in the present 
case with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for PTSD, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating his claim.  This is so because the Board is 
taking action favorable to the veteran in reopening his claim 
for PTSD, and therefore a decision at this point poses no 
risk of prejudice to the veteran.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA OPGCPREC 16792.

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A. §7104 (West 2002); 38 C.F.R. §§3.104, 
20.1103 (2004).  Pursuant to 38 U.S.C.A. §5108 (West 2002), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  The pertinent regulation with regard to new and 
material evidence provides that new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a) (2001).

In Hodge v. West, 155 F. 3d. 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even though it might not be 
enough to convince the Board to grant the claim.

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all evidence, both new and old.  See 38 U.S.C.A. §5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

The pertinent evidence of record at the time of the January 
1998 rating decision consisted primarily of the veteran's 
service medical records and the report of a VA examination in 
December 1997.  The service medical records do not show a 
diagnosis of, or treatment for, a psychiatric disorder.  A VA 
psychiatric examination in December 1997 included 
neuropsychological testing.  The Axis I diagnoses included:  
Generalized anxiety disorder, with depression; rule out PTSD, 
with features of dissociative amnesia; rule out dissociative 
amnesia, and/or dissociative disorder not otherwise 
specified; and ruled out somatoform disorder.  It was noted 
that the veteran had a striking inability to recall events 
and details regarding his time in Vietnam.  He did not 
remember any direct exposure to combat or any particularly 
traumatic experiences during his stay in Vietnam.  However, 
the examiner added, since his return from service, the 
veteran had suffered recurrent nightmares, chronic insomnia 
and repeated unexplained episodes of being disoriented and/or 
lost in familiar surroundings.

Evidence presented or secured since the 1998 decision 
includes additional VA treatment records which include a 
diagnosis of PTSD, and various statements submitted by the 
veteran and his representative.  This evidence is clearly 
new, in that it is not redundant of other evidence previously 
considered.  Moreover, the evidence is material to the issue 
under consideration, as it reflects that the veteran has been 
diagnosed with PTSD.  The new evidence showing a diagnosis of 
PTSD raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. §5108 
(West 2002); 38 C.F.R. §3.156 (2004).

New and material evidence having been submitted, the veteran 
is entitled to have his claim considered on a de novo basis.  
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of recurrent 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of the 
disease or injury; and (3) medical evidence of a nexus 
between a claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record, and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §1110.

Regulations also provide that service connection may be 
established or all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. §3.303 (d).

Service connection for PTSD requires the following:  (1) 
Medical evidence of a diagnosis of PTSD in accordance with 
the criteria of the Diagnostic and Statistical Manual Of 
Mental Disorders (4th Edition, 1994), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence and a link, or 
nexus, between the current symptomatology and the claimed in-
service stressor.  38 C.F.R. §§3.304(f), 4.125 (2004); Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).

VA medical evidence of record establishes that the veteran 
has been diagnosed with PTSD resulting from stressful 
experiences while serving in Vietnam.  The claims folder 
includes a June 2002 statement from the physician at the 
Colmery-O'Neil Medical Center in Topeka, Kansas.  She stated 
that the veteran had been under her care since May 2000.  She 
indicated that another physician at that facility diagnosed 
the veteran with PTSD in May 2000.  She agreed with that 
diagnosis after seeing the veteran herself.  The veteran was 
continuing under her care as an outpatient for PTSD.

The Board now turns to the question of verification of the 
veteran's alleged stressors.

The veteran's personnel records disclose that he served in 
Vietnam from March 1968 to March 1969.  His principal duty 
assignment while there was as a light truck driver with the 
576th Ordnance Company.  The personnel records disclose that 
he participated in the Tet counteroffensive and an unnamed 
campaign.

Various communications from the veteran disclose 
inconsistencies in his recollections of his experiences in 
Vietnam.  In an August 2003 statement he tried to clarify the 
status of one friend of his.  He stated that the individual 
was killed in February 1968 just shortly before he arrived in 
Vietnam.  He indicated that he was "terrified that I would be 
killed too."  He added that he was terrified he was going to 
be killed the whole time he was in Vietnam.  He referred to 
the name of another individual with whom he served and stated 
that that individual was killed while he was with him in 
Vietnam.  

A September 2004 communication from the United States Armed 
Services Center for Research of Unit Records (CURR) reveals 
that the US Army casualty database verified that the 
individual was killed in December 1968 as the result of an 
artillery and mortar attack while assigned to the 576th 
Ordnance Company, the same company as the veteran.  The 
veteran has indicated that he was on guard duty in a tower 
when the unit came under attack and the individual was 
killed.

While the Board acknowledges some inconsistencies in the 
veteran's recollections of his experiences in Vietnam, the 
evidence of record documents that the veteran was in Vietnam 
during the Tet counteroffensive.  The veteran was a light 
truck driver with the 576th Ordnance Company and he has 
recalled witnessing the death of an individual.  The death 
has been verified by the CURR as occurring during the time 
frame in which the veteran was assigned to the unit.  The 
Board therefore finds this information reasonably sufficient 
to verify that the veteran himself participated in combat 
operations.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); 38 C.F.R. §3.102.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, Naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of the VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. §1154(b); see 
also Pentecost, supra.

In Pentecost, the United States Court of Appeals for Veterans 
Claims (Court) opined that the fact that a veteran who had a 
known combat military occupational specialty and was 
stationed with the unit that was present while enemy attacks 
occurred was strongly suggestive that the veteran was in fact 
exposed to such attacks.  As noted in Suozzi v. Brown, 10 
Vet. App. 307 (1997), a stressor need not be corroborated in 
every detail.  There is no requirement in case law that there 
needs to be a high level of exposure to combat.  
Corroboration of the veteran's personal participation in such 
events is not necessary.  Pentecost at 128.

In this case, although, as noted above, the Board is 
concerned about the veteran's inconsistencies, the Board 
accepts the veteran's basic assertion that he was exposed to 
enemy fire while serving in Vietnam.  The veteran has a 
current, valid diagnosis of PTSD and his PTSD has been 
reported to be related to his service in Vietnam.  Clearly, 
the evidence of record is at least in relative equipoise.  
Under the circumstances, the veteran prevails as to his claim 
for service connection for PTSD with application of the 
benefit of the doubt in his favor.


ORDER

Service connection for PTSD is allowed.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


